Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 1 of 20 PageID #: 1291




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

   DAVID SCOTT, JEREMY CERDA, OSMAN AK,
   MERUDH PATEL, GREGORY HARDY, and
   LARRY WILLIAMS, individually and on behalf of
   all others similarly situated,                                                 Civil Action No. 19-CV-01075

                                                   Plaintiffs,                    (Korman, J.)
                                                                                  (Kuo, M.J.)
                      -against-

   FORMER WARDEN HERMAN QUAY,
   FACILITIES MANAGER JOHN MAFFEO, and
   THE UNITED STATES OF AMERICA,

                                                   Defendants.

   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                     MEMORANDUM OF LAW IN OPPOSITION TO
                    MOTION FOR CERTIFICATION OF CLASSES AND
              APPOINTMENT OF PLAINTIFFS’ COUNSEL AS CLASS COUNSEL



                                                                                  MARK J. LESKO
                                                                                  Acting United States Attorney
                                                                                  Eastern District of New York
                                                                                  217-A Cadman Plaza East, 7th Flr.
                                                                                  Brooklyn, New York 11201

                                                                                  April 22, 2021

   Kathleen A. Mahoney
   Sean Greene-Delgado
   Shana C. Priore
   Paulina Stamatelos
   Assistant U.S. Attorneys
          (Of Counsel)
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 2 of 20 PageID #: 1292


                                                   TABLE OF CONTENTS

   PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1


   STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1


   ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

                       THE COURT SHOULD DENY PLAINTIFF’S
                       MOTION FOR CERTIFICATION OF CLASSES AND
                       APPOINTMENT OF CLASS COUNSEL

             A. Legal Standards Governing the Certification of a Class . . . . . . . . . . . . . . . . . . . . . .4

             B. Plaintiffs Do Not Satisfy the Rule 23(a) Prerequisites. . . . . . . . . . . . . . . . . . . . . . . .5

                       1. Numerosity. . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .5

                       2. Commonality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6

                       3. Typicality . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                       4. Adequacy of Representation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13

             C. Plaintiffs Do Not Meet the Rule 23(b) Criteria. . . . . . . . . . . . . . . . . . . . . . . . . . . . .15


   CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .18
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 3 of 20 PageID #: 1293




                                 PRELIMINARY STATEMENT

          Defendant, the United States of America (“United States”) respectfully submits this

   memorandum of law in opposition to Plaintiffs’ motion for certification of two classes and

   appointment of Plaintiffs’ counsel as class counsel in this action brought pursuant to the

   Federal Torts Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2401(b0) and 2671 et seq. 1

          As shown below, this action should not be certified as a class action because it does not

   satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure. Accordingly,

   Plaintiffs’ motion should be denied in its entirety.

                                  STATEMENT OF THE CASE

          The six Plaintiffs were housed at the Federal Bureau of Prison (“BOP”) Metropolitan

   Detention Center in Brooklyn, New York (“MDC”) on one or more days between January 27

   and February 3, 2019 (the “Period at Issue”), when there was a partial power outage in the

   MDC’s West Building as the result of a fire in one of the three power distribution systems for

   the building. 2 Due to the power outage, only emergency lighting and power for essential

   systems (life safety equipment, elevators, and door locks and security systems) were available,

   and the MDC’s operations were disrupted during the period at issue. 3


   1
    Plaintiffs’ constitutional claims against Defendants Former Warden Herman Quay (“Quay”)
   and Facilities Manager John Maffeo (“Maffeo”), asserted under Bivens v. Six Unknown Agents
   of Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”), have been dismissed. Order
   dated March 22, 2021 adopting Report & Recommendation (Dkt. #95).
   2
     See Amended Compl. ¶¶ 9-14 (Dkt. #29); see also Declaration of AUSA Seth D. Eichenholtz
   (Dkt. #65) Ex. A (Declaration of Warden Herman Quay filed in Federal Defenders of New
   York v. Federal Bureau of Prisons, 19-CV-660) at 7-8, 10 (¶¶ 18-20, 30) and Ex. B
   (Declaration of John Maffeo filed in Federal Defenders) at 15 (¶¶ 9-11); Dkt. #95 at 1.
   3
     See Dkt. #65 at 7-8 (Ex. A ¶¶ 20, 21), 14 (Ex. B ¶ 4), 16 (Ex. B ¶ 14); see also Dkt. #65 at
   16-17 (Ex. B ¶¶ 17-20).
                                                   1
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 4 of 20 PageID #: 1294




            Less than three weeks later, on February 22, 2019, Plaintiffs David Scott and Jeremy

   Cerda (sic), 4 who had not exhausted any administrative remedies, filed this putative class

   action against Defendant Quay, asserting constitutional claims under Bivens with respect to

   conditions at the MDC during the Period at Issue and seeking compensatory and punitive

   damages. Dkt. #1.

            The amended complaint, filed on November 15, 2019, added four named Plaintiffs and

   Defendants Maffeo and United States. Dkt. #29. The six named Plaintiffs asserted class action

   claims against Quay and Maffeo. Id. at ¶¶ 338-39. The amended complaint also added class

   action negligence claims under the FTCA asserted by Plaintiffs Scott and Cerda. 5 Id. at ¶¶ 340-

   51. Plaintiffs alleged that during the weeklong Period at Issue, they experienced cold

   temperatures, no lighting in their cells, late and cold meals, and no hot water, and were

   confined to their cells, denied medical care and/or medication, and were unable to

   communicate with family and friends or receive social and attorney visits. Dkt. #29 ¶¶ 69-70,

   73, 76, 78-79, 87, 104-05, 114, 117, 123-24, 126, 145-48, 150-52, 155-56, 168-69, 174-75,

   179, 181, 192, 198-202, 209-10, 221, 233, 236-37, 239, 242-45, 249-50. Plaintiffs seek

   compensatory and punitive damages for themselves and the putative class members. 6 Dkt. #29

   Wherefore Clause.




   4
       BOP’s records indicate that this individual’s name is Jeremy Cerada, not Cerda.
   5
    Plaintiffs Scott and Cerda did not submit administrative tort claims under the FTCA to the
   BOP until more than two months after this action was filed. See Dkt. #29 ¶¶ 95, 133.
   6
     Punitive damages are not available under the FTCA. 28 U.S.C. § 2674 (“The United
   States . . . shall not be liable for interest prior to judgment or for punitive damages.”).
                                                   2
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 5 of 20 PageID #: 1295




           On February 17, 2021, Plaintiffs served the instant motion, which requests that the

   Court certify two plaintiff classes consisting of:

           (1) all those people who were confined in the Metropolitan Detention Center’s
           West Building during the [Period at Issue] and who have or will in the future
           have satisfied the exhaustion requirement imposed by 28 U.S.C. § 2675, and

           (2) all those people who were confined in the Metropolitan Detention Center’s
           West Building during the [Period at Issue].

   Notice of Motion at 1-2; Memorandum of Law in Support of Motion for Certification of

   Classes and Appointment of Plaintiffs’ Counsel as Class Counsel (“Plaintiff’s Memorandum”

   or “Pls. Mem.”) at 8-9. See Dkt. #118.

           After service of Plaintiffs’ motion, the Court adopted the Report and Recommendation

   (Dkt. #95), and granted Defendants’ motion to dismiss to the extent that Plaintiffs’ claims of

   constitutional violations brought pursuant to Bivens were dismissed. Order dated Mar. 22,

   2021.

           Thus, only the FTCA claims remain. Only Plaintiffs Scott and Cerda sought to be class

   representatives for the FTCA claims. See Amended Compl. ¶¶ 340-341.




                                                   3
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 6 of 20 PageID #: 1296




                                              ARGUMENT

                         THE COURT SHOULD DENY PLAINTIFFS’
                       MOTION FOR CERTIFICAITON OF CLASSES AND
                           APPOINTMENT OF CLASS COUNSEL

          The Court should not certify either of the two proposed classes (hereinafter referred to

   as Proposed Class 1 and Proposed Class 2. The proposed class representatives, Plaintiffs Scott

   and Cerda, have not demonstrated that they meet the requirements for class certification

   regarding their FTCA claims.

   A. Legal Standards Governing the Certification of a Class

          Rule 23 of the Federal Rules of Civil Procedure provides that

          One or more members of a class may sue or be sued as representative parties
          on behalf of all members only if

                 (1) the class is so numerous that joinder of all members is impracticable;
                 (2) there are questions of law or fact common to the class;
                 (3) the claims or defenses of the representative parties are typical of the
                     claims or defenses of the class; and
                 (4) the representative parties will fairly and adequately protect the interests
                     of the class.

   Fed. R. Civ. P. 23(a). In addition to satisfying the prerequisites in Rule 23(a), one of the three

   sets of criteria in Rule 23(b) must be met. See Marisol A. v. Giuliani, 126 F.3d 372, 375 (2d

   Cir. 1997).

          The plaintiffs bear the burden of establishing by a preponderance of the evidence that

   each requirements of Rule 23 has been met. See Myers v. Hertz Corp., 624 F.3d 537, 547 (2d

   Cir. 2010). A class may be certified “only if the trial court is satisfied, after a rigorous analysis,

   that the prerequisites of Rule 23(a) have been satisfied.” Comcast Corp. v. Behrend, 569 U.S.

   27, 33-34 (2013) (citation and internal quotations marks omitted). In determining whether the

   requirements are met, a court should not consider the merits of the case. Caridad v. Metro-
                                                      4
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 7 of 20 PageID #: 1297




   North Commuter Railroad, 191 F.3d 283, 291 (2d Cir. 1999) (“Nevertheless, a motion for class

   certification is not an occasion for examination of the merits of the case.”).

   B. Plaintiffs Do Not Satisfy the Rule 23(a) Prerequisites

          In order to justify a departure from the usual rule that litigation is conducted by and on

   behalf of only the individual parties, Plaintiffs Scott and Cerda, as proposed class

   representatives, must show that they satisfy all four of the prerequisites in Rule 23(a). See Wal-

   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (citations omitted); see also Caridad,

   191 F.3d at 291. Plaintiffs Scott and Cerda have not made this showing with respect to three

   of the four prerequisites.

          1. Numerosity

          Numerosity is the only prerequisite that Plaintiffs Scott and Cerda satisfy. The Second

   Circuit has held that numerosity is presumed at 40 members. Consolidated Rail Corp. v. Town

   of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). Defendant United States does not dispute that

   over 1,600 individuals were housed in the MDC West Building on one or more days during

   the Period at Issue. See Pls. Mem. at 11. Indeed, Defendants have reported to the Court that

   approximately 1,694 male inmates/detainees were housed on six floors in the MDC West

   Building on one or more days during the Period at Issue. 7 See Dkt. #59 at 2 (Item 3); see also

   Dkt. #70 at 2.



   7
      As ordered by Magistrate Judge Gold, on April 21, 2020, Defendants provided Plaintiffs’
   counsel with a list of the names and current BOP facilities for the 1,108 individuals in BOP
   custody as of March 16, 2020 (when a report containing the names was generated). See Dkt.
   #70 at 2. On October 8, 2020, Defendants provided Plaintiffs’ counsel with the names and self-
   reported addresses in the BOP’s records of the other 586 individuals. See Dkt. #102 at 3 (Item
   III). Because this action has not been certified as a class action, the lists were produced subject
   to the terms of protective orders. Dkt. #62 and #83.
                                                   5
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 8 of 20 PageID #: 1298




          2. Commonality

          “Commonality requires the plaintiff to show that the class members have suffered the

   same injury.” Dukes, 564 U.S. at 349-50 (internal quotation marks and citation omitted). “This

   does not mean merely that they have suffered a violation of the same law. . . . Their claims

   must depend upon a common contention . . . [that] must be of such a nature that it is capable

   of classwide resolution – which means that determination of its truth or falsity will resolve an

   issue that is central to the validity of each one of the claims in one stroke.” Id. at 350.

          Plaintiffs Scott and Cerda assert FTCA class action allegations of negligence based on

   a variety of theories. See Amended Compl. ¶ 343; see also id. ¶¶ 340-351; Pls. Mem. at 4-5,

   13. Although Plaintiffs characterize this action as concerning systemic MDC-wide conditions

   of confinement issues of constitutional proportions (see Pls. Mem. at 11-13), any alleged

   Bivens claims against Defendants Quay and Maffeo based on alleged constitutional violations

   are no longer an issue. 8 The FTCA explicitly excludes constitutional claims from its coverage.

   28 U.S.C. § 2679(b)(2)(B). See Federal Deposit Insurance Corp. v. Meyer, 510 U.S. 471, 475

   (1994) (The United States has not waived its sovereign immunity for claims based on the

   United States Constitution). Plaintiffs’ tort actually

          The FTCA claims -- which are the only claims remaining at issue -- pertain only to a

   one-week period during which there were unique circumstances due to the power outage.

   These negligence claims, which are specific to each individual, are not capable of being

   resolved “in one stroke” for members of either of the proposed classes. The FTCA provides

   that the United States is subject to tort liability for personal injury, death or loss of property


   8
     Plaintiffs’ Memorandum was served prior to the Court’s adoption of the Report and
   Recommendation dismissing those claims.
                                                    6
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 9 of 20 PageID #: 1299




   caused by the negligent or wrongful act or omission of an employee of a Federal agency who

   was acting within the scope of his office or employment “under circumstances where the

   United States, if a private person, would be liable to the claimant in accordance with the law

   of the place where the [negligent] act or omission occurred." 28 U.S.C. § 2672. Thus, the

   substantive law of New York State is applicable since the events underlying this action

   occurred in Brooklyn, New York. To prevail on a negligence claim in New York State, the

   plaintiff must establish the following three elements by a preponderance of the evidence:

   (1) the defendant owed the plaintiff a cognizable duty of care; (2) the defendant breached that

   duty; and (3) the plaintiff suffered damages that were proximately caused by that breach. See,

   e.g., King v. Crossland Savings Bank, 111 F.3d 251, 259 (2d Cir. 1997); Hodder v. United

   States, 328 F.Supp.2d 338, 341 (E.D.N.Y. 2004) (FTCA); see also Solomon v. City of New

   York, 66 N.Y.2d 1026, 1027, 499 N.Y.S.2d 392 (1985).

          It cannot be assumed that each individual who was housed in the MDC West Building

   during the Period at Issue experienced a breach of a cognizable duty of care or that, if so, he

   sustained an injury during the Period at Issue and that a breach of that duty was the proximate

   cause of any such injury. Moreover, Plaintiffs do not even attempt to show how Plaintiffs Scott

   and Cerda meet each of these required elements. See generally Pls. Mem. at 11-13. As the

   Supreme Court has recognized, the law can be violated in many ways, and dissimilarities

   within the proposed class can impede the generation of common answers. Dukes, 564 U.S. at

   350. “What matters to class certification is not the raising of common ‘questions’ – even in

   droves – but, rather, the capacity of a class-wide proceeding to generate common answers apt

   to drive the resolution of the litigation.” Id., 564 U.S. at 350 (emphasis in original and citation

   omitted).
                                                   7
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 10 of 20 PageID #:
                                    1300



        In sum, Plaintiffs Scott and Cerda do not satisfy the commonality prerequisite.

        3. Typicality

        Typicality requires Plaintiffs Scott and Cerda to establish that their “claims or defenses

 are typical of the claims or defenses of the class members,” and “is satisfied when each class

 member’s claim arises from the same course of events, and each class member makes similar

 arguments to prove the defendant’s liability.” Brown v. Kelly, 609 F.3d 467, 475 (2d Cir.

 2010). Although, as Plaintiffs Scott and Cerda point out, their claims may arise from events

 that occurred at the MDC during the Period at Issue (see Pls. Mem. at 14), their claims are not

 legally or necessarily factually similar to those of the members of the two proposed classes.

        Plaintiffs Scott and Cerda are not similarly situated to any individuals who have not

 satisfied the FTCA’s administrative exhaustion requirement who are included in Proposed

 Class 1, or to anyone in Proposed Class 2 who did not file or did not timely file an FTCA

 administrative claim. 9 These differences in the legal claims are fatal to Plaintiffs’ typicality

 argument. Because sovereign immunity has not been waived as to any putative class member

 who has not timely presented and administratively exhausted his claim, Scott’s and Cerda’s

 claims not typical of the potential claims of these individuals, and they cannot maintain this

 FTCA action on their behalf.

        “The United States, as sovereign, is immune from suit save as it consents to be sued . . .

 and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain

 the suit.” Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (internal quotation marks and


 9
   Although the only claims remaining in this action are claims asserted under the FTCA,
 Defendants note that Proposed Class 2 is not limited to individuals who have filed or will file
 any type of administrative claim or otherwise assert a claim concerning the Period at Issue, but
 would include anyone who was confined in the MDC West Building during the Period at Issue.
                                                 8
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 11 of 20 PageID #:
                                    1301



 citations omitted); see Dep’t of the Army v. Blue Fox Inc., 525 U.S. 255, 260 (1999) (“Absent

 a waiver, sovereign immunity shields the Federal Government and its agencies from suit.”);

 see also Adeleke v. United States, 355 F.3d 144, 150 (2d Cir. 2004); Rodriguez v. Velez-Pagan,

 341 F.Supp.3d 203, 207 (E.D.N.Y 2018), aff’d, 788 F. Appx. 67 (2d Cir. 2019). “[W]hen

 Congress attaches conditions to legislation waiving the sovereign immunity of the United

 States, those conditions must be strictly observed, and exceptions thereto are not to be lightly

 implied.” Block v. North Dakota ex rel. Board of University and School Lands, 461 U.S. 273,

 287 (1983); see United States v. Kubrick, 444 U.S. 111, 117-18 (1979) (“[W]e should not take

 it upon ourselves to extend the waiver beyond that which Congress intended.”).

          The FTCA is the exclusive waiver of sovereign immunity authorized by Congress for

 claims against the United States for allegedly tortious conduct of an employee of the

 Government acting within the scope of his office or employment. 10 28 U.S.C. §§ 1346(b)(1),

 2671 et seq. See, e.g. Baptichon v. United States Department of Education, No. 20-CV-2400

 (PKC), 2020 WL 6565126, at *2 (E.D.N.Y. Nov. 9, 2020). The FTCA “allows for a tort suit

 against the United States under specific circumstances.” Liranzo v. United States, 690 F.3d

 78,84-85 (2d Cir. 2012). Congress has limited the waiver of sovereign immunity in the FTCA

 by imposing time limits and requiring administrative exhaustion. See . In re Agent Orange

 Product Liability Litigation, 818 F.2d 194, 196 (2d Cir. 1987); see also Romulus v. United

 States, 983 F. Supp. 336, 338 (E.D.N.Y. 1997). Any action brought under the FTCA must

 strictly comply with the terms and conditions of this limited waiver. Cooke v. United States,

 918 F.3d 81, 82 (2d Cir. 2019).



 10
      The only proper defendant in an FTCA action is the United States. 28 U.S.C. § 2679(b)(1).
                                                9
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 12 of 20 PageID #:
                                    1302



        As a prerequisite to an action under the FTCA, a claimant must have filed a written

 claim with the agency within two years after the claim accrued. “A tort claim against the United

 States shall be forever barred unless it is presented in writing to the appropriate Federal agency

 within two years after such claim accrues or unless action is begun within six months after the

 date of mailing, by certified or registered mail, of notice of final denial of the claim by the

 agency to which it was presented.” 28 U.S.C. § 2401(b). 11 “An action shall not be instituted

 upon a claim against the United States for money damages for injury or loss of property or

 personal injury or death caused by the negligent or wrongful act or omission of any employee

 of the Government while acting within the scope of his office or employment, unless the

 claimant shall have first presented the claim to the appropriate Federal agency and his claim

 shall have been finally denied by the agency in writing . . .”). 28 U.S.C. § 2675(a).

        “The FTCA bars claimants from bringing suit in federal court until they have exhausted

 their administrative remedies.” McNeil v. United States, 508 U.S. 106, 113 (1993); see

 Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (affirming

 dismissal of tort claims where the plaintiff failed to first present his claim to the appropriate

 agency); Keene Corp. v. United States, 700 F.2d 836, 841 (2d Cir. 1983) (“because the FTCA

 constitutes a waiver of sovereign immunity, the procedures set forth in Section 2675 must be

 adhered to strictly.”).

        With respect to the FTCA claims being asserted in this action, any potential claim

 would have accrued during the Period at Issue and, at the latest, on February 3, 2019. Thus,

 any person seeking to assert a claim under the FTCA was required to file his administrative


 11
   The BOP regulations governing the submission of an administrative claim under the FTCA
 are found at 28 C.F.R. Part 543, Subpart C; see also 28 C.F.R. Part 14.
                                                10
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 13 of 20 PageID #:
                                    1303



 tort claim with the BOP on or before February 3, 2021. 28 U.S.C. § 2401(b); see 28 U.S.C.

 § 2675(a). Anyone who did not do so is time-barred from bringing an action under the FTCA.

 See 28 U.S.C. § 2401(b).

           Plaintiffs Scott and Cerda maintain that their filing of the amended complaint asserting

 claims under the FTCA tolled the statute’s two-year time limits for all putative class members.

 Pls. Mem. at 9. Plaintiffs are mistaken. As an initial matter, Scott and Cerda do not have

 standing to make a tolling argument on behalf of the proposed class members; such an

 argument does not apply to their claims, and neither of them is representative of the class to

 which such an argument might apply. “To have standing to sue as a class representative it is

 essential that a plaintiff must be a part of that class, that is he must possess the same interest

 and suffer the same injury shared by all members of the class he represents.” Schlesinger v.

 Reservists Committee to Stop the War, 418 U.S. 208, 216 (1974); see also Cordes & Co.

 Financial Services, Inc. v. A.G. Edwards & Sons, 502 F.3d 91, 101 (2d Cir. 2007). Scott and

 Cerda, who filed administrative tort claims within the two-year period, 12 are not typical of

 individuals who did not file an administrative tort claim, or who did not timely file

 administrative claims with the BOP, or those individuals who have not exhausted their

 administrative claims. Nor are Scott and Cerda typical of individuals who might fall within the

 “omnibus” administrative claim purported filed by Plaintiffs’ counsel, the validity of which is

 disputed. 13 See Pls. Mem. at 9.



 12
      See Dkt. #29 at 95, 133; Pls. Mem. at 5, 6.
 13
   Courts have rejected arguments that class-wide administrative claims satisfy the FTCA’s
 specific claim requirements. See, e.g., Luria v. Civil Aeronautics Board, 473 F. Supp. 242,
 244-46 (S.D.N.Y. 1979).
                                                    11
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 14 of 20 PageID #:
                                    1304



        Moreover, while a court may find in a given case that equitable tolling of the two-year

 period is appropriate based on the individual plaintiff’s arguments, that determination must be

 made on the facts in the record in the individual FTCA action, and “the availability of tolling

 does not guarantee relief.” Hardie v. United States, No. 19-CV-43418 (ENV)(RML), 2020 WL

 7485015, at *5 (E.D.N.Y. Nov. 17, 2020). Here, the circumstances that might give rise to a

 tort claim were evident to anyone housed in the MDC West Building during the Period at Issue,

 and two years was more than ample time to submit an administrative claim. Moreover, upon

 entry to the MDC, all inmates are provided with a copy of the Inmate Handbook, which

 specifies how tort claims may be filed.14 See Inmate Admission & Orientation Handbook (Oct.

 19, 2017) at 27 (at https:www.bop.gov/locations/institutions/bro/BRO_aohandbook.pdf).

 Notably, the COVD-19 pandemic related shutdowns to which Plaintiffs allude did not start

 until more than a year after the MDC power outage in early 2019.

        In any event, this is not an individual FTCA action, but a putative class action. “It is

 well established that neither the district court nor [the Second Circuit] has jurisdiction over a

 Federal Torts Claims class action where, as here, the administrative prerequisites of suit have

 not been satisfied by or on behalf of each individual claimant. In re Agent Orange, 818 F.2d

 at 198 (citations omitted). See also Dalrymple v. United States, 460 F.3d 1318, 1325 (11th Cir.

 2006) (“The FTCA requires that each claim and each claimant meet the prerequisites for

 maintaining a suit against the government.”) (emphasis in original); Haceesa v. United States,



 14
    The handbook also instructs inmates on how to pursue the administrative remedy process.
 Handbook at 28-29. Unless he exhausts this administrative process, an inmate cannot bring an
 action with respect to prison conditions. 42 U.S.C. § 1997(e) (Prison Litigation Reform Act).
 See also 28 C.F.R. Part 542, Subpart B (the regulations governing the BOP’s administrative
 remedy program).
                                                12
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 15 of 20 PageID #:
                                    1305



 309 F.3d 722, 734 (10th Cir. 2002) (“If there are multiple claimants in an FTCA case, each

 claimant must individually satisfy the jurisdictional prerequisites of filing a proper claim.”)

 (internal quotation marks and citation omitted).

        The typicality requirement is intended to ensure that a class action will not become

 mired in the details of a defense applicable only to certain class members. See Ackerman v.

 Coca-Cola Co., No. 09-CV-0395 (DLI)(RML), 2013 WL 7044866, at *11 (E.D.N.Y. July 18,

 2013) (Report and Recommendation). Such a result will occur here if the Court certifies the

 two proposed classes.

        Further, while Scott’s and Cerda’s claims need not be factually identical to those that

 would be asserted by all other putative class members, they are not sufficiently similar to those

 of the putative class members to establish typicality. As discussed above regarding

 commonality, even if the Court were to determine that the United States owed a particular duty

 or duties of care, each putative class member would need to establish that the duty was

 breached with respect to him, whether he suffered any injury, and if so, that the breach of the

 duty was the proximate cause of the such injury. See, supra, at 6-7. It is likely that there will

 be significant differences in claims concerning the alleged injuries. Individuals who were

 housed in the MDC West Building were dispersed among six floors and did not experience the

 same conditions or alleged deprivations

        For all of these reasons, Plaintiffs Scott and Cerda cannot satisfy the typicality

 prerequisite.

        4. Adequacy of Representation

        Determining adequacy of representation entails a two-pronged inquiry as to whether:

 (1) the plaintiff’s interests are antagonistic to the interest of the other members of the class;
                                                13
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 16 of 20 PageID #:
                                    1306



 and (2) the plaintiff’s attorneys are qualified, experienced and able to conduct the litigation.

 Cordes, 502 F.3d at 99; In re Payment Card Interchange Fee and Merchant Discount

 Litigation, 330 F.R.D. 11, 31 (E.D.N.Y. 2019). The adequacy inquiry serves to uncover

 conflicts between the named parties and the class they seek to represent. See In re Literary

 Works in Electronic Databases, 654 F.3d 242, 249 (2d Cir. 2011). Proposed class

 representative plaintiffs must be able to fairly and competently represent the class. See Central

 States Southeast and Southwest Areas Health and Welfare Fund v. Merck-Medco Managed

 Care, LLC, 504 F.3d 229, 245 (2d Cir. 2007); Caridad, 191 F.3d 291. Here, the first prong is

 not satisfied. Scott and Cerda are not adequate representatives of either of the two proposed

 classes.

        “To have standing to sue as a class representative it is essential that a plaintiff must be

 a part of that class, that is he must possess the same interest and suffer the same injury shared

 by all members of the class he represents.” Schlesinger, 418 U.S. at 216; see also Cordes, 502

 F.3d at 101. Plaintiffs Scott and Cerda are not representative of either of their two proposed

 classes. Scott and Cerda are not representative of any individuals in Proposed Class 1 who did

 not satisfy the FTCA’s administrative exhaustion requirement and against whom the United

 States will assert defenses that do not apply to them. Nor are Scott and Cerda representative of

 the individuals in Proposed Class 2 who have not filed or did not timely file an FTCA

 administrative claim, or any other individual whom that deliberately vague class definition

 might cover. Scott and Cerda do not have standing to sue on behalf of the any of these people.

        As discussed in detail above at 8-11, in relation to the typicality prerequisite, in order

 to bring an action under the FTCA, which is the exclusive waiver of sovereign immunity

 authorized by Congress for tort claims against the United States, the plaintiff must have timely
                                                14
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 17 of 20 PageID #:
                                    1307



 submitted a claim to the appropriate agency (i.e., within two years of accrual), and exhausted

 administrative remedies. 28 U.S.C. §§ 2401(b); see 28 U.S.C. § 2675(a). Plaintiffs Scott’s and

 Cerda’s satisfaction of these administrative requirements does not extend to any putative class

 members, each of whom must satisfy these requirements to maintain an FTCA suit. See In re

 Agent Orange, 818 F.2d at 198. Scott and Cerda are not adequate representatives of the

 interests of these individuals. Their interests do not coincide with those of the putative class

 members who are subject to unique defenses that do not apply to Scott and Cerda. See Jensen

 v. Cablevision Systems Corp., 372 F.Supp.3d 95, 125 (E.D.N.Y. 2019) (“the interests of the

 absent class members do not coincide with Jensen’s interests because the vast majority of the

 potential class is subject to unique defenses which go to the heart of the litigation. Because the

 Plaintiff cannot adequately represent the interests of those class members who are potentially

 bound by the arbitration and class action waiver provisions, the Plaintiff is not an adequate

 representative of the class.”).

        Plaintiffs Scott and Cerda do not satisfy the fourth perquisite because they are not

 representative of either of the two proposed classes and do not have standing to assert claims

 on their behalf.

        In conclusion, Plaintiffs Scott and Cerda do not satisfy the commonality, typicality and

 adequacy of representation prerequisites of Rule 23(a).

 C. Plaintiffs Do Not Meet the Rule 23(b) Criteria

        Plaintiffs maintain that both Proposed Class 1 and Proposed Class 2 satisfy Rule

 23(b)(3). Pls. Mem. at 18-24. That provision requires the Court to find

        that the questions of law or fact common to class members predominate over
        any questions affecting only individual members, and that a class action is

                                                15
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 18 of 20 PageID #:
                                    1308



        superior to other available methods for fairly and efficiently adjudicating the
        controversy. The matters pertinent to these findings include:

               (A) the class members’ interests in individually controlling the
               prosecution or defense of separate actions;
               (B) the extent and nature of any litigation concerning the
               controversy already begun by or against class members;
               (C) the desirability or undesirability of concentrating the
               litigation of the claims in the particular forum; and
               (D) the likely difficulties in managing a class action.

 Fed. R. Civ. P. 23(b)(3). See Amchem Products, Inc. v. Windsor, 521 U.S. 591, 615-16 (1997).

        “The predominance requirement of Rule 23(b) tests whether the proposed classes are

 sufficiently cohesive to warrant adjudication by representation.” Myers, 624 F.3d at 537. See

 also Amchem, 521 U.S. at 623. “[A] court examining predominance must assess (1) the

 elements of the claims and defenses to be litigated; and (2) whether generalized evidence could

 be offered to prove those elements on a class-wide basis or whether individualized proof will

 be needed to establish each class member’s entitlement to relief.” Johnson v. Nextel

 Communications, Inc., 780 F.3d 128, 138 (2d Cir. 2015) (internal quotation marks and citation

 omitted). “Predominance requires a further inquiry, however, into whether the common issues

 can be profitably tried on a classwide basis, or whether they will be overwhelmed by individual

 issues.” Id. The predominance requirement of Rule 23(b) “is even more demanding than Rule

 23(a).” Comcast, 569 U.S. at 34. The superiority requirement of Rule 23(b)(3) requires a

 plaintiff to establish that a class action is superior to other available methods for fairly and

 efficiently adjudicating the controversy.

        Here, individualized proof will be necessary on multiple issues. Whether each putative

 class member was or could have been injured and/or sustained damages as the proximate result

 of the breach of a duty of care by the United States (assuming such a breach is established)

                                               16
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 19 of 20 PageID #:
                                    1309



 entails an individualized inquiry. Similarly, whether a putative class member who did not

 timely file an administrative claim or court action might be eligible for equitable tolling

 requires an individualized proof. Courts have denied class certification under Rule 23(b)(3)

 where a number of subsidiary issues needed to be resolved. See, e.g., Scott v. Chipotle Mexican

 Grill, Inc., 954 F.3d 502, 512-14 (2d Cir. 2020) (affirming denial of class certification based

 on finding that despite common questions of fact, testimony of putative class members was

 inconsistent and distinguishable); Johnson, 780 F.3d at 132, 146-48 (vacating grant of class

 certification because individual issues will dominate over the common issues identified by the

 plaintiffs); Plaintiffs #1-21 v. County of Suffolk, No. 15-CV-2431, (WFK) (LB), 2021 WL

 1255011, at *18 (Mar. 12, 2021) (Report and Recommendation) (adopted 2021 WL 1254408

 (Apr. 5, 2021).

        Accordingly, no class should be certified under Rule 23(b)(3).




                                               17
Case 1:19-cv-01075-ERK-PK Document 131-10 Filed 05/06/21 Page 20 of 20 PageID #:
                                    1310



                                     CONCLUSION

       For the foregoing reasons, the motion for class certification and appointment of class

 counsel should be denied.

 Dated: Brooklyn, New York                               MARK J. LESKO
        April 22, 2021                                   Acting United States Attorney
                                                         Eastern District of New York
                                                         Attorney for Defendants
                                                         217-A Cadman Plaza East, 7th Flr.
                                                         Brooklyn, New York 11201


                                                  By:    s/__________________________
                                                         Kathleen A. Mahoney
                                                         Sean Greene-Delgado
                                                         Shana C. Priore
                                                         Paulina Stamatelos
                                                         Assistant U.S. Attorneys

                                                         kathleen.mahoney@usdoj.gov
                                                         (718) 254-6026
                                                         sean.greene@usdoj.gov
                                                         (718) 254-6484
                                                         shana.c.priore@usdoj.gov
                                                         (718) 254-6008
                                                         Pauline.stamatelos@usdoj.gov
                                                         (718) 254-6198




                                             18
